DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.     The present application is being examined under the pre-AIA  first to invent provisions. 
  2.      Applicants' response of 10/26/2021 is acknowledged. 
Status of Claims 
3.     Claims 1-5, 9-18 and 21- 36 are pending. Claims 6-8 and 19-20 have been canceled by 5/14/2020 amendment.
Information Disclosure Statement
4.      Applicants' Information Disclosure Statements   of 2/3/2020 are acknowledged. Initialed copies are enclosed.
Drawings
5.      The drawings filed 12/5/2019 are accepted by the examiner.

Election/Restrictions
6.      Applicants' election of species   without traverse  in the reply filed on 10/26/2021  is acknowledged. In response, Applicant elects the species of C. difficile strain 2007886 and a regimen comprising administering two doses. Claims 1-5, 9, 15-18, 21-23, 25, and 36 read on the elected species. Claims 19, 24 and 26-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2021. 

Double Patenting
7.      The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.      Claims 1-5, 9, 15-18, 21-23, 25, and 36 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-20  of U.S. Patent No.10774117 B2  Although the claims at issue are not identical, they are not patentably distinct from each other because: 
    The claims of the instant application  are drawn to : A method for eliciting an immune response against Clostridium difficile in a mammal, said method comprising administering to the mammal an effective dose of a composition, which comprises a modified C. difficile toxin that is produced by contacting a wild-type C. difficile toxin with 1-Ethyl-3-(3-Dimethylaminopropyl)-Carbodiimide (EDC) and N-hydroxysuccinimide 
     US  Patent No.10774117 B2 claims are drawn to : A method for eliciting an immune response against Clostridium difficile in a mammal, said method comprising administering to the mammal an effective dose of a composition, which comprises a modified C. difficile toxin that is produced by contacting a wild-type C. difficile toxin with 1-Ethyl-3-(3-Dimethylaminopropyl)-Carbodiimide (EDC) and N-hydroxysuccinimide (NHS): wherein a side chain of a lysine residue of the modified C. difficile toxin is crosslinked to a beta-alanine moiety.
    Claim 18 of instant  application recites “ The method according to claim 1, wherein a side chain of a lysine residue of the modified C. difficile toxin is crosslinked to a beta-alanine moiety. The claims of both applications are drawn to the same subject matter.


Claim Rejections - 35 USC § 102
9.    The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


10.    Claims 1-2 and 4-5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Demarest et al., (mABs 2:2, 190-198, March/April 2019; published online March 01, 2010) in light of extrinsic evidence provided by Demarest et al  (J. Mol. Biol. 346,  1197-1206(2005). Art of record applicants’ 1449.
The claims are drawn to:
    Claim 1.    A method for eliciting an immune response against Clostridium difficile in a mammal, said method comprising administering to the mammal an effective dose of a composition, which comprises a modified C. difficile toxin that is produced by contacting a wild-type C. difficile toxin with 1-Ethyl-3-(3-Dimethylaminopropyl)-Carbodiimide (EDC) and N-hydroxysuccinimide (NHS): wherein a side chain of a lysine residue of the modified C. difficile toxin is crosslinked to a glutamic acid residue of the modified C. difficile.

    Claim 4.    The method according to claim 1, wherein the modified C. difficile toxin comprises at least 500 contiguous amino acids of SEQ ID NO: 1.
     Claim 5.    The method according to claim 1, wherein the modified C. difficile toxin comprises at least 500 contiguous amino acids of SEQ ID NO: 2.
.      Demarest et al., (2010) disclose the instantly claimed method, a method of eliciting immune response against Clostridium difficile (see pages 190-191) said method comprising administering to the mammal an effective dose of a composition, which comprises a modified C. difficile toxin that is produced by contacting a peptide derived from a Clostridium difficile toxin (“Toxin A CWB-domain”, page 196, col. 2, paragraph 2) with standard EDC, NHS chemistry,  and further contacted with glycine, the peptide having been purified by immobilizing the functionalized peptide constructs (plural, at least two peptides) to a CM5 chip surface,  wherein the CWB domain is a deletion mutant of the wild type Clostridium difficile toxin  and contains a lysine (“K”), Glutamic acid (“E”) and Aspartic acid (“D” and at least 500 amino acids (aa 1800 to aa 2710) , in light of extrinsic evidence provided by reference 11 to Demarest, incorporated by reference into Demarest (2010), reference 11 see below:

    PNG
    media_image1.png
    283
    1066
    media_image1.png
    Greyscale

         Demarest et al (reference 11) show the cell wall binding domain of Demarest et al (2010) to comprise an amino acid sequence containing Lysine, Glutamic acid and Aspartic Acid.

    PNG
    media_image2.png
    43
    798
    media_image2.png
    Greyscale
 the CWB domain containing more than 500 amino acids in length (amino acid 1800 to 2710)

    PNG
    media_image3.png
    178
    754
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    341
    675
    media_image4.png
    Greyscale

	Demarest et al (2010) inherently anticipates the instantly claimed invention as now claimed, in light of extrinsic evidence provided by Demarest et al (2005) incorporated by reference to define the Toxin A CWB-domain protein constructs which were immobilized on a Biacore 300 chip surface using EDC/NHS and further contacted with glycine (SEQ ID NOs: 1 and NO: 2 are inherent in teachings of Demarest et al (2010) and (2005). 
	Inherently the reference anticipates the now claimed invention.  Atlas Powder Co. v IRECA, 51 USPQ2d 1943, (FED Cir. 1999) states Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art...However, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior arts functioning, does not render the old composition patentably new to the discoverer. The Court further held that this same reasoning holds 
     Since the Office does not have the facilities for examining and comparing applicant's protein with the protein of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same functional characteristics of the claimed protein).  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.


Claim Rejections - 35 USC § 103
11.    The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

12.     Claims 1-2, 4-5, 9, 15-17, 21-23, 25, and 36  are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over  as applied to claims 1-2  above, further in view of Landon et al. (WO 2010/094970). Art of record 
      The teachings of   as applied to claims 1-2 and 4-5 are cited above.
    Landon et al. teach a method of eliciting immune response against Clostridium difficile in a mammal (sheep) see abstract and claims specially claim 12.  Landon et al. teach a sequence 100% identical to SEQ ID NO: 1 and SEQ ID NO: 2 (see sequence 1 Toxin A and sequence 2 Toxin B in pages 36-40). Landon et al. teach mutant strains and wild- type strains (see pages 9-10). As to claims 9-14 and 22 Landon et al. teach different doses, administration frequency and timing (see pages 10-12, 16, 26, 32). Landon et al., teach administration for use in the prevention or treatment of C. difficile infection.  As to claim 15 Landon et al. teach purified toxin (see pages 23-24). Landon et al. teach adjuvants (see pages 24-25). Landon et al. teach same strains as instant specification (VPII 0463 and R20291) see pages 28 and 33). Landon et al. teach human subject (see page 33).
prima facie obvious at the time of applicants’ invention to combine teachings of  and Landon et al.  in order to provide the instant invention.  Because Demarest et al. teach a method of eliciting immune response against Clostridium difficile (see pages 190-191) said method comprising administering to the mammal an effective dose of a composition, which comprises a modified C. difficile toxin that is produced by contacting a peptide derived from a Clostridium difficile toxin (“Toxin A CWB-domain”, page 196, col. 2, paragraph 2) with standard EDC, NHS chemistry.
One of ordinary skill in the art would have a reasonable expectation of success by teachings of Landon et al. to try different strains and doses. Furthermore, no more than routine skill would have been required to exchange strains in production of vaccines. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine or exchanges strains and genes for production of a better composition which function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


  Conclusion
13.    No Claims are allowed. 
14.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thur-Fri 12pm-8pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
December 4, 2021


 /JANA A HINES/ Primary Examiner, Art Unit 1645